715 N.W.2d 873 (2006)
475 Mich. 890
David W. McGUIRE, Individually and as Next Friend of Ty N. McGuire, Plaintiff-Appellee,
v.
Deanna Lynn SANDERS, Defendant/Counter-Defendant, and
Garter Belt, Inc., d/b/a Leggs Lounge, Defendant/Counter-Plaintiff,
and Hamilton's Henry VIII Lounge, Inc., d/b/a Hamilton Placement, Defendant-Appellant.
Docket No. 130076. COA No. 251950.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the motion for reconsideration of this Court's order of March 29, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would deny leave to appeal.